 8:16-cr-00077-JMG-CRZ Doc # 195 Filed: 11/17/20 Page 1 of 1 - Page ID # 480




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                 Plaintiff,                           8:16CR77
    vs.
                                                       ORDER
LOUIS ORTEGA,

                 Defendant.


     IT IS ORDERED that:

     1.    The Defendant's Unopposed Motion to Continue Revocation
           Hearing (filing 194) is granted.

     2.    Defendant Louis Ortega’s violation of supervised release hearing
           is continued to December 17, 2020, at 11:30 a.m., before the
           undersigned United States District Judge, in Courtroom No. 2,
           Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
           Omaha, Nebraska. The defendant shall be present at the hearing.

     Dated this 17th day of November, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
